 VOLKSWAGEN SOUTH ATLANTIC485VolkswagenSouthAtlanticDistributor,Inc.andDrivers,Chauffeurs,and Helpers Local No. 639,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 5-CA-5695March19, 1973DECISION AND ORDERBY MEMBERSFANNING,KENNEDY, ANDPENELLOOn November 9, 1972, Administrative Law JudgeArthur Leff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Volkswagen SouthAtlanticDidtributor, Inc., Lanham,Maryland, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,substituting the attached notice for the Administra-tive Law Judge's notice.1Inadvertent errors of the Administrative Law Judge are herebycorrected.Member Kennedy agrees that Watson was unlawfully discharged. InDaylin,Inc.,198NLRB No. 40, unlike in the instant case, MemberKennedy found that the employees'solicitation activities interfered withtheir and other employees' work.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, VolkswagenSouth Atlantic Distributor, Inc., have violated theNational Labor Relations Act, and we have beenordered to post this notice.The National Labor Relations Act gives you, as202 NLRB No. 87employees, certain rights, including the right to self-organization; to form, join, or help unions; and tobargain collectively through a representative of yourown choosing.Accordingly, we give you these assurances:WE WILL NOT interrogate you concerning yourunion membership activities, or sympathies.WE WILL NOT try to make our employeesbelieve that we have ways of finding out whetheryou participated in union activities.WE WILL NOT do anything that interferes withany of your rights above.WE WILL NOT discharge or take any reprisalaction against any of you because you join,support, or engage in organizational activities onbehalf of Drivers, Chauffeurs, and Helpers LocalNo. 639, affiliated with International' Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other union.WE WILL offer to reinstate Louis R. Watson tohis job, with full seniority and all other rights andprivileges, as the Board has found that he wasdischarged because he supported the organiza-tional campaign of the above-named Union.WE WILL also make up all pay Louis R. Watsonlostbecause of his discharge, with 6 percentinterest.All of you are free to become or remain, or refrainfrom becoming or remaining, members of Drivers,Chauffeurs, and Helpers Local No. 639, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, orany other labor organization.VOLKSWAGEN SOUTHATLANTIC DISTRIBUTOR,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,FederalBuilding,Room 1019,Charles Center, Baltimore,Maryland 21201, Tele-phone 301-962-2822. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon acharge filed July 11, 1972, by the labor organization abovenamed, herein interchangeably called the Union or theTeamsters, the General Counsel of the National LaborRelations Board, by the Regional Director of Region 5,issueda complaint, dated August 16, 1972, againstVolkswagen South Atlantic Distributor, Inc.,' herein calledthe Respondent, alleging that the Respondent had engagedin unfair labor practices within the meaning of Sections8(a)(1) and (3) and 2(6) and (7) of the National LaborRelationsAct, as amended. The Respondent filed ananswer denying the commission of the alleged unfair laborpractices.A hearing was held on September 7, 1972, atWashington, D.C. At the close of the hearing, the GeneralCounsel argued the issues orally on the record. Briefs werefiled by the General Counsel and by the Respondent onOctober 2, 1972.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation having itsprincipal place of business at Lanham, Maryland, isengaged in the wholesale distribution of auto parts.Annually, it receives at its place of business from pointsoutside the State of Maryland goods valued in excess of$50,000. Its annual shipments of goods to points outsidethe State of Maryland are also of a value in excess of$50,000.The Respondent admits that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. It is so found.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThis case is primarily concerned with the Respondent'sallegeddiscriminatory discharge, on June 26, 1972, ofLouis R. Watson, an employee in its warehouse. As willmore fully appear below, Watson, during a 3-day periodbetweenWednesday, June 21, and Friday, June 23,spearheaded a Teamsters drive to organize the Respon-1The correct corporate name as reflected by an amendment to thecomplaint made at the hearing2There was then pending before the Board a petition by the Union forcertification as the representative of the Respondent's warehouse employ-ees (Case 5-RC-8168) The petition was filed on June 26, 1972, the sameday that Watson was discharged Official notice is taken that pursuant to aStipulation for CertificationUpon Consent Election, approved by theRegional Director on July 12, 1972, an election was held on August 10,1972The tally of ballots showed 21 votes cast for the Union, and 23against,with 3 challenged ballots, one of them cast by Watson OnSeptember 19, 1972, the Regional Director issued a Report on Challenges indent'swarehouse employees, successfully soliciting em-ployee signatures to Teamsters designation cards fromabout 30 of the Respondent's approximately 45 warehouseemployees. He was discharged on the following Monday.The complaintallegesthatWatson was discharged becauseof his union activities, in violation of Section 8(a)(3) and(1) of the Act. The Respondent denies that allegation andasserts thatWatson was lawfully discharged because hehad demonstrated, during the course of his employment,an "attitude [that was] disruptive and not conducive towarehouse morale."In addition to the alleged 8(a)(3) and (1) violation basedonWatson's discharge, the complaintalleges,and theRespondent in its answer denies, that the Respondentengaged in a number of independent 8(a)(1) violationsduring the month following Walsh's discharge.2 Specifical-ly pleaded are (1) an alleged threat of discharge for unionactivities by Supervisor Harlan Madison, (2) two allegedacts of unlawful interrogation by Supervisor Will Herlock,and (3) conduct by Supervisor Herlock alleged to havecreated the impression of surveillance of employees' unionactivities. Below, I shall consider first the alleged discrimi-natory discharge, and then the alleged independent8(a)(1)allegations.B.TheDiscriminatoryDischarge ofLouisR.Watson1.Watson's employment historyWatson was hired by the Respondent on July 22, 1970,as a parts packer and continued in that capacity through-out the period of his employment. He worked under theimmediate supervision of Harlan Madison, who superviseda crew of about 20 warehouse employees. Above Madisonin the line of supervisory and managerial command, inascending order, wereWilbur Herlock, the warehousemanager; James Smith, in charge of inventory; andHerman T. Branson, the general manager, who was inoverall charge not only of the warehouse but of theRespondent's other parts operations as well .3Watson's ability as a packer is not questioned. Duringhis period of employment, he received two merit increases,an increase from $551 to $677 a month in January 1971,and a further increase to $718 per month in March 1972.Watson would have received the second increase inNovember 1971 but for his record of absenteeism. TheRespondent's records show that during 1971 Watson-haduncompensated absences totaling the equivalent of about11or 12 days.4 These absences, to a substantial extent,which he recommended that the challenges of the two ballots other thanWatson's besustained, and that a Certification of Results of Election issue.He did not rule on Watson's challenged ballot as that ballot could not inany event affect the results of the election.As appears from the RegionalDirector's report, the Union filed no objections to the election.3The Respondent employs a total of approximately 200 employees in allits operations4This is exclusive of Watson's approximately 80 hours of illness during1971, for whichhe was fully compensated under the Respondent's 10-daypaid sick leave policy. VOLKSWAGEN SOUTH ATLANTIC487were attributable to illnesses and to injuries which Watsonhad incurred off the job.5 In November 1971, Watson wasreprimanded by Herlock for excessive absenteeism. Her-lock toldWatson that, although Watson's work perform-ance was satisfactory, he was being denied the wageincrease he then would have received and was being placedon probation because of his excessive absenteeism. Asappears from Watson's credited testimony, Herlock saidnothing to him at that time about his attitude. TheRespondent's records reflect a marked improvement inWatson's attendance after October 1971. During the last 8months of his employment, Watson had no uncompensat-ed absences. On March 13, 1972, the Respondent acknowl-edged that Watson had corrected the condition that led tohis earlier probation by granting him the wage increase hehad been denied the previous November. An entry, signedby General Manager Branson, was made in Watson'spersonnel file at that time, reading as follows:Mr.Watson is a productive employee. Past prob-lem with excessive absenteeism has been resolved.Prior to his November 1971 reprimand for absenteeism,Watson had been reprimanded by his superiors on twooccasions. Both occurred more than a year before histermination.The first followed an episode on April 30,1971,when Watson and another employeeengaged inhorseplay with a fire extinguisher. As a consequence ofthat episodeWatson was summoned to a "counselinginterview" by Warehouse Manager Herlock and chargedwith not performing his job as he should and with having a"general attitude" that was "not good." At the interview,Watson insisted that his work performance was as good asthat of any other warehouseman. At the conclusion of theinterview,Watson was warned that "playing around wouldnot be tolerated any more." A written report to that effect,dated May 4, 1971, was entered in Watson's personnel file.There is no suggestion in the record that Watson ever againengaged in conduct of a similar kind.The other reprimand occurred in May or June 1971,when the Respondent was in the process of moving itswarehouse from a former location to its present one. Whileassisting in the moving operation,Watson left the binsection,where he had been working for over an hourputting away parts to get a drink of water at a water coolerlocated in another section of the warehouse. He wasaccosted by Branson who asked him what he was doing inthat particular section of the warehouse. Watson toldBranson that he,,was going for a drink of water and that healso wanted to see what that section of the new warehouselooked like as he had not yet had an opportunity to see it.Branson thereupon accused Watson of loafing and notcooperating properly in the moving operation. He toldWatson that if he did not want to be a cooperative member5Watson testified that during 1971, he lost 8 days because of an injury tohis back,6 days because of an injury to his eye,3 days because of a burnthand,3 days because of influenza,and I day because he had to appear incourt under a subpena.Watson's testimony to that effect is largelycorroboratedby theRespondent'spersonnel records, which reflect,interalia,the claims for compensation made by Watson under the Respondent'sgroup health insurancepolicy.6Although Branson,while explaining why he ultimately decided to fireWatson, testified at one point that he had"talked with[Watson ] too manytimes in the past" about Watson's job attitude and, at another point, that hehad grown"tired of talking to (Watson]about his lack of hustle and hisof the"team"he should get off it.Watson retorted that hethought that he was doing his'job and that,ifBransonthought otherwise,Branson wasat libertyto fire him.Branson did not accept that invitation nor did he enter anywrittenreprimand inWatson'spersonnel file.UntilWatson's discharge,more than a year later, Branson neveragain voiced any complaint to Watson about the latter'swork or attitude.6In any event, whatever Branson's opinion of Watsonmight have been in 1971, it is quite clear that Branson musthave regarded Watson as a desirable employee by March1972 when he authorized Watson's second merit increaseand characterized him as a "productive employee." ThattheRespondent at that time had every intention ofcontinuing Watson in its employ is further evidenced by itsresponse, on March 10, 1972, to an employment verifica-tion request submitted to it by a mortgage broker to whom,Watson had applied for amortgage loan on a home he waspurchasing. The Respondent was asked on the ' employ-ment verification request tostatethe probability ofWatson's continued employment. The answer it gave was"Excellent."Watson testified that between March, when he receivedhis second merit increase, and the date he was terminatedhe was never reprimanded by any supervisor about his jobattitude.His testimony in that respect was not specificallycontradicted and is credited.2.Watson'sunion activities and the Respondent'sknowledge thereofPrior toWatson's employment by the Respondent, theUnited Automobile Workers Union had been certified asthe bargaining representative of the Respondent'sware-house employees, but that Union, following an economicstrike,was decertified in a Boardelection.At the time ofthe eventsat issue,theRespondent's employees wereunrepresented.For a period of about a year prior to June 1972, Watsonhad on scattered occasions casually spoken to some of theother employees about the desirability of again havingunion representation, but had taken no active steps topromote union organization. On one occasion,in lateMarch 1972, Watson's supervisor, Harlan Madison, uponbeing apprised that Watson had been "talking union," toanother employee, advised Watson not to do so because hewould "go down the road." Watson interpreted Madison'sremark as a warning that he would be fired if he activelyparticipated in union organizational activities. Absent anyother explanation for Madison's remark-and there isnone-Watson's interpretation appears reasonable.?In late May 1972, Watson contacted Harold P. Detwiler,attitude,"I find his testimony in these respects to be patently not credible.When asked to be specific about when he hadtalked to Watson, Bransonwas abletoreferonly to thesingle incident related immediatelyabove. Andhe later admitted that this was theonlyoccasion when he had everpersonallycomplainedtoWatsonabout the latter's job performance orattitude.Muchof Branson's other testimony was similarly marked by loose,vague,and obviouslyoverblown generalities, not supported by specificdetail,and, as such, did not invite confidence in its reliability.7Madison,although still in the Respondent's employ,was not called as awitness,andWatson's testimony concerning Madison's remark stands(Continued) 488DECISIONSOF NATIONALLABOR RELATIONS BOARDSr., the Teamstersbusinessagent, to inquire about theUnion'swillingnessto represent the Respondent's ware-house employees. On June 5 and again on June 9, Watsonmet with Detwiler and on the latter date obtained fromhim a batch of union designation cards. Watson, however,did not actually begin to solicit employee signatures to thecards until June 21, a Wednesday. During the 3-day periodbetween June 21 and June 23, Watson, acting alone in thisrespect, succeeded in obtaining signed designation cardsfrom 30 of the approximately 45 warehouse employees.Watson conducted his solicitation activities almostentirelywithin the warehouse.Watson testified that hesolicited cards at the warehouse dunng breaktime, or atlunch, or at times during working hours when he hadnothing to work on. He conducted most of his solicitationactivities in the area of his work table, but in someinstances he also solicited employeesignaturesin otherareas of the warehouse, not only during his breaktime, butalso when he had occasion in the course of his work to goto other areas of the plant to get packing boxes, othermaterials, or a forklift.Watson testified generally thatwhen he approached employ -'vs who were busy at the time,he made it a point not to bother them until they werefinished with what they were doing. But he conceded thattheremight have been one or more occasions when heasked employees while they were working whether theywanted to signa unionauthorization card. There is nospecific evidence in this record to show that Watson, whileengaged in his solicitation efforts during the 3-day periodimmediately preceding his discharge, abnormally inter-fered with other employees' work operations or those of hisown. At the time of the eventsat issue, the Respondent hadno rule prohibiting union or other solicitations duringworktime. Nor did it have a rule prohibiting employeesfrom talking to each other while they were working. Therecord shows that employees customarily talked to eachother while at work on a great variety of subjects. There isalso evidence indicating that it was not uncommon foremployees to visit with other employees in the warehouseat timeswhen they had no work to do.Respondent's counsel inhis openingstatementcandidlyconceded that prior to Watson's discharge the Respon-dent'smanagementbecame aware through "rumors" in theplant that the Union was attempting to organize thewarehouse employees and that Watson was active in thatendeavor.GeneralManagerBranson,while testifying,made substantially the same concession.8On June 23, Watson turned over the signed cards he hadobtained to Detwiler, who used them as the showing ofinterestto support the Union's representation petitionwhich he filed the following Monday. ThatsameMonday,uncontradictedWatson impressed me by his overall testimony anddemeanor as a credible witness8Accordingto Branson,however, the rumors of Watson's activities onbehalf of the Teamsters were not new but had been in circulation for abouta year before Watson's discharge I do not creditBranson's testimony in thisrespect I am fully satisfied from other evidence in the record that theTeamsters did not come into the pictureuntil June.9Watson, with the permission of Madison, left the warehouse early onFriday afternoon to take an injured employee to the hospital After he hadleft,Bransonsent word to Madisonthathe wantedto seeWatson in hisoffice.Madison senta messengerto the hospital to fetch Watson, but thebut apparently before the petition was filed, the Respon-dent discharged Watson.3.The discharge on June 26; related eventsThe decision to discharge Watson was made by Branson.As appears from Branson's testimony, it was actually madeon Friday, June 3, although it was not effected until thefollowingMonday.9Uncontradicted testimony in therecord reflects that Madison, Watson's immediate supervi-sor and the one presumably most familiar with Watson'sjob attitude and performance, was not consulted about thedischarge and learned about it only after it was effected.The record also shows that Herlock was absent from thewarehouse that day, having been on vacation all thatweek.ioOn Monday, June 26, Herlock escorted Watson toBranson's office where Branson and Supervisor Jim Smithwere waiting. Madison was not present. Watson's accountof what was said at the time is as follows: Branson beganthe interview by asking Watson what his problem was.When Watson replied that he had none, Branson askedwhat Watson was doing in the bin section the previousweek. Watson said he was looking for boxes he needed forhis packing work. Branson also mentioned that Watsonhad been observed a number of times sitting at his tablenot looking busy. Watson told Branson that this occurredonly when he had no work to do or when he was waitingfor a forklift to move an order. Along the way,Bransonalso expressed his displeasure over Watson's failure to say"hi" to him when he walked through the warehouse. At theconclusion of the interview, Branson, declaring that he hadfoundWatson's attitude not conducive to warehousemorale, notified Watson that he was being terminated with2 weeks' severance pay.Branson's version, though somewhat different as todetails, conforms with Watson's as to the reason given forWatson's discharge. Branson testified:I said, "Albie [Watson], I'm probably taking this actiona year or a year and a half too late because, obviously,the time you have spent here, you have wasted yourtime; you've wasted our time. Your, you know, yourlack of hustle, your unresponsiveness to, you know tothe company and management, and you are disruptingthe morale fiber of the warehouse, and for that you arebeing dismissed... .Q.Now, what, if anything was Mr. Watson'sresponse to you when you said he was being dis-charged?A.The same response Albie always gives: "I thinkI'm doing my fob . . . I work as hard as anybody elseout there." So then he said, "Well, I'm being firedmessengerdid not contact Watson untilafter5 p m , the normalquittingtime at the warehouse,andWatsonthereforedid not return to thewarehouse that dayioMadison was not called by theRespondent as a witness.AlthoughHerlock testified that beforeleaving on his vacation he complained toHerlock aboutWatson's attitude toward his job, I do notcredit histestimony in that regard.When asked to state specifically why he wasprompted at that particulartimeto voice that particular complaint, Herlockbecame obviously flusteredand his response was vague, evasive,and largelygarbled VOLKSWAGEN SOUTH ATLANTIC489because of attitude,right?"I said,"Right,"and, "youknew that was your weakest area a long time ago." Andthat was the extent of our conversation.Branson was asked at that point to define what he hadmeant by"attitude,"as that was"such a general term." Hisresponse:Well it'snot with me. When you have-and you cancheck this out, Judge-we have perhaps the finestfacilitiesinVolkswagen or any other automotivecompany in the entire world.Iwon't just say in thiscountry.Completely air-conditioned.You show mewarehouses that are air-conditioned.We did it foremployees and we didn't need a union to put it there Imight add. Completely air-conditioned.Clothing isgiven to them free;ten days'sick leave;the highestwage in automotive warehousing in the WashingtonMetropolitan Area.When you have this kind of a, youknow,of a salary plan,you know,and benefits, youexpect people to appreciate it, but when they areconstantly doing things that shows you they don'tappreciate it, it kind of rubs raw and pretty soon ... .JUDGE LEFF:Well, is that what you mean hisattitude is bad?He didn't show appreciation for thegood working conditions?THEWITNESS:He showed no appreciation; heshowed no hustle,okay?Sitting on his desk,which Ihave seen;displaying a lack,you know,displaying topeople around him-see,I can do it,and just let themfireme.JUDGE LEFF:Now how was his attitude different in1972 than it was in 1971.THE WITNESS:It wasn't,but as I said before, we're inthe people growing business.You check our records.We don'tfiremany people.We try to train, and wehave.We've reversed personalities and get them tothinking, thinking along,you know-the personal-aperson can grow and [Watson]has a talent to grow, buthe just has this hangup. And that is why we didn'tdismiss him back in '71 or '70 even.But that's it;wedon't fire people;we help to train them.Of course itsvery expensive to have turnover,extremely expensive,and we have an investment in this young man here. Itproved to be a waste but we certainly tried... .As earlier noted,the Respondent stated on its records, asthe reason for Watson'sdischarge: "Attitude disruptiveand not conducive to warehouse morale."The same reasonwas stated by the Respondent in a report filed by it withthe Maryland Employment Security Administration.Shortly after Watson's discharge on June 6, Larry Saul, apacker who had worked next to Watson, asked SupervisorMadison why Watson had been discharged.As appearsfrom Saul's uncontradicted and credited testimony, Madi-son replied that he did not know anything about Watson'sdischarge until afterWatson was terminated, but under-stood that it was because of Watson's attitude.Saul askedwhetherMadison thought Watson's attitude was a badone.Madison replied, "No, it wasn'tworse thananybodyelse's."Saul, as further appears from his uncontradicted testimo-ny, also had occasion to speak to Branson about Watson.This was about a week after Watson's discharge, whenBranson stopped by his work table to inquire how he wasgetting along,and also asked-whether he had any problemswith his job now that Watson was gone.In the course ofthe ensuing conversation,after Saul stated that he nowneeded some help, Branson remarked that Watson hadbeen a very good and fast worker.When Saul asked why,then,Branson had fired Watson,Branson ignored thequestion and walked away.4.Further consideration of the Respondent'sdefenseAs earlier stated,the Respondent denies that its decisionto discharge Watson was influenced by his union activities,and asserts that he was discharged as an undesirableemployee"because of a poor and disruptive job attitudethat was not conducive to employee morale."According totheRespondent,itsconclusion thatWatson should beterminated for the reason stated was based,not upon anysingle occurrence, but upon"the accumulation of conduct"evidencing a "disruptive job attitude"inwhich, it says,Watson engaged over the entire period of his employment.For the most part,the conduct upon which theRespondent relies as "evidencing"Watson's asserted"disruptive attitude"occurred long before his discharge,and prior tothe time he was given his last merit increaseand commended as a "productive worker."Thus, the Respondent stresses,to begin with,an occasionshortly afterWatson was hired in July 1970, when Watsonabsented himself from work without first calling in as hewas required to do under an instruction contained in anemployee's handbook issued to Watson when he was hired.Watson,when the instruction was called to his attention,excused his failure tocomply withit on the ground that hehad only "glanced through"the handbook and had notrecalled that particular instruction.ThoughWatson wasthereafter absent on numerous occasions,this was the oneand only time,so far as appears,that he failed to call in asrequired.The Respondent in its brief points to this incidentas evidence of Watson's "negative attitudeto companyrules."To the contrary,itseems to me, that Watson'sscrupulous adherence to the instruction in question once itwas called to his attention evidences just the opposite. Inany event, I simply cannot believe that this obsolete and-isolated rule infraction could haveplayed anycontributingpart in the Respondent's discharge decision some 2 yearslater.The Respondent also places great emphasis on Watson'sApril 1971 reprimandflowing from the fire extinguisher"horseplay"episode,upon the incident in May or June1971,when Branson upbraided Watson for his assertedloafingand lack of cooperation during the movingoperation,and upon Watson's excessive absenteeism in1971 for whichhe was placed on probation in November ofthat year,all as described above. As earlier noted,however,the fire extinguisher incident, which occurred more than ayear before Watson's discharge, was an isolated occurrenceof that kind. Branson's reprimand of Watson in May orJune 1971 also occurred more than a year before Watson'sdischarge.Except for these two stale instances there is noprobativeevidence in this record to show that Watson wasever actually reprimanded for his on-the-job attitude or 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct during his 2-year tenure of employment. Thesetwo incidents are hardly enough to establish a pattern ofconduct. As for Watson's 1971 excessive absenteeism, therecord establishes that his absences were attributablemainly to injuries and illnesses. How absences for suchreasons can be viewed as revealing a "disruptive" attitude,letalone one "not conducive to warehouse morale," isdifficult to comprehend. It is clear, in any event, thatwhatever problems the Respondent might have had withWatson because of his 1971 absenteeism were "resolved"months before Watson was discharged, as the Respondentitself acknowledged.iiAs pointed out above, Branson, who effected thedischarge, testified thatWatson's job attitude was nodifferent in 1972 than it was in 1971, and that Watsonshould have been dismissed for that reason in 1971 or evenin 1970, and would have been but for the Respondent'sreluctance to fire employees whom it might train to "grow"in their jobs. I find it difficult to believe, however, that inMarch 1972, when the Respondent granted Watson hissecond merit increase, styling him a "productive employ-ee," the Respondent could have deemed him an undesira-ble employee because of his earlier conduct referred toabove.With respect to the 3-month period of Watson'semployment which followed Watson's March 1972 meritincrease, the Respondent points to only two specific itemsof conduct as "evidence" of his alleged disruptive jobattitude.One relates to Watson sitting on his table; theother to his absences from his station of work.As to the former, Herlock and Branson testified that on anumber of occasions during the period between March andJune 1972, they had observed Watson sitting on or leaningagainst his packing table doing nothing. Watson did notdispute that he did so on occasions, but he crediblytestified that this occurred only at times when he hadcompleted his assigned packing work or was waiting for aforklift and had nothing to do.12 Herlock admitted thatWatson was not the only employee whom he would seestanding about idle at times. If, as may have been the case,Watson was idle more than others, the record reflects thatthis was because he was an exceptionally fast packer whoworked at a much more rapid rate than others. As appearsfrom Watson's credited testimony, he had been criticizedby his superiors prior to his discharge for not keepinghimself busy only twice, once at the time of the fireextinguisher episode, and on one other occasion also abouta year before his discharge.As for Watson's absences from his work station, Bransontestified that during the last week of Watson's employmenthe noticedWatson "four or five times ... wanderingthrough the bins talking to people." According to Branson,he viewed this not only as an interference with the work ofthe warehouse, but as further evidence reflecting adverselyupon Watson's attitude and "lack of hustle." It was, hesaid, "the last straw" which, when added to the other"evidence" related above, made him decide to fire Watsonwithout further ado.Therewas nothing unusual in itself, however, inWatson's presence in the bin area of the warehouse at thetimes Branson says he saw him there. Although Watson'sregular station of work was at his packing table, his workrequired him at times to go to other areas of the warehouse,including the bin area, to look for appropriate packingboxes or to obtain other supplies that he needed for hiswork.Moreover, as found above, the Respondent'semployees were not prohibited from talking with eachotherwhile at work, and commonly did engage inconversations on a variety of subjects not necessarilyrelated to their work tasks. Branson's testimony that heconsideredWatson's presence in the warehouse and histalking to people there as an interference with the work ofthe warehouse was baldly asserted; he did not support it byany specific testimony to indicate that conduct of Watsonwhich he says he observed resulted in any unusual workinterruptions.Bransonmade no effort prior to thedischarge to questionWatson, nor, so far as appears, toattempt otherwise to determine whetherWatson hadreason to be in the bin area at the time, or whether, bybeing there,Watson was neglecting other work he shouldhave been doing at the time. Branson did not assert in histestimony that when he saw Watson in the bin area he hadreason to believe that Watson was engaging in unionsolicitation.5.Analysisand concluding findingsOf particular pertinence to the issue of whether Watsonwas discharged because of his union activities or for thereason assigned by the Respondent are the facts thatWatson was the union spearhead, that the Respondentbecame aware of his union interest and activities, and thathis discharge occurred shortly after his 3-day intensive andsuccessful efforts to sign up the Respondent's warehouseemployees. These are impressive circumstances pointing toa causal relationship betweenWatson's union activitiesand his discharge that followed. The factor of timing is, ofcourse, not in itself conclusive. Where, as here, some other,and ostensibly lawful, explanation is advanced for adischarge, that factor diminishes in significance accordingto the plausibility of the explanation advanced. But, by thesame token, its significance is enlarged to the extent thatthe proffered explanation fails to persuade or is shown tobe contrived.I'Not discussed herein are certain other items of conduct to which theRespondent referred at the opening of the hearing but failed to substantiateby credible evidence and upon which it appears no longer to rely, as theyare not mentioned in its brief Thus, for example, the Respondent declaredin its opening statement that Watson "frequently questioned his workassignments" and "reluctantly performed some." The only thing offered bythe Respondent on that item was Herlock's generalized testimony that on "anumber of occasions" though "not as a general routine" Watson hadquestioned job tasks assigned to him and had askedwhythey could not beperformed by someone else Herlock, however, when asked to support hisgeneralized testimony by specific examples, was able to refer only to the fireextinguisher episode referred to above,an incident of an entirely differentsorti2Watson's testimonyto thateffectwas corroboratedby employeeLarry Saul who had workedat the same packing table as Watson and wasstill in the Respondent's employ atthe time of the hearing. Saul impressedme by his overalltestimony as a forthright witness There is nothing inBranson's testimony to indicate that Watson had work at hand on theoccasionsthat he observedWatson sitting on the table Herlock testifiedthathe questioned Watson about this only twice,and that on one of theseoccasionsWatson did have work to doTo the extent Herlock's testimony isin conflict with Watson's, it is not credited VOLKSWAGEN SOUTH ATLANTIC491The explanation offered here-that Watson's dischargewas wholly unrelated to his union activities and wasbottomed entirely on his manifested attitude ("disruptive"and "not conducive to employee morale") over the full 2-year course of his employment-appears, on this record, tobe patently contrived. As shown above, the Respondent, tosupport that contention,relies in large part upon obsoleteand previously condoned incidents which date back morethan a year before the discharge, and which were obviouslyconsidered of insufficient contemporary consequence tobar the wage increase granted Watson and his commenda-tion as "a productive employee" only 3 months before hisdischarge. These stale incidents seem to me to bear all theearmarks of matter dredged from the bottom of the barrelin search of a pretext to conceal the actual reason for thedischarge. As such, the Respondent's very reliance on themonly serves to lend support for an inference that the actualreason must have been an unlawful one. The Respondent'sreliance onWatson's conduct in sitting idle at his tablestands in no better posture, when considered in the light ofthefindingsrelating theretomade above.Watson'sbehavior in that respect was nothing new at the time of hisdischarge. The Respondent, as the testimony of its ownwitnessesshows, was aware of it for a substantial periodbefore the discharge. Yet, as found above, the Respondenthad at the very least tolerated it, without reprimand orwarning, only to seize upon it as a matter of serious importafterWatson's union activities became known. In short,rejecting the Respondent's contention to that effect asimplausible, I find that Respondent's decision to dischargeWatson was not substantially motivated by any of hisconduct occurring prior to the time he began his unionsolicitation activities, or by Watson's attitude as evidencedby such conduct.That brings me, then, to what Branson in his testimonyreferred to as "the last straw"-its assertion that Bransonwas immediately led to fire Watson at the time he didbecause during the last week of Watson's employment hehad on several occasions noticed Watson in the bin areatalking to employees, and had considered such conduct tobe an interference by Watson with warehouse operations.As to this, I have already found, for reasons spelled outabove, that Branson could not have reasonably concluded,simply on the basis of what he says he observed, thatWatson was interfering with work operations in anysignificant way by his presence in the bin area at the timesBranson sayshe saw him there.As Branson was then aware (through "rumors," he says)thatWatson was active in union organization, it may bereasonable to infer, though Branson did not so testify, thatBranson either assumed,or more likely was told by thesources of the "rumors" he heard, that Watson wasengaging in union solicitation activities in the bin areaduringworking time, and that he equated this withinterference with warehouse operations. But the fact thatWatson engaged in union solicitation during workinghours is not sufficient, in itself, to deprive him of theprotectionof the Act. As theBoard in a recent decisionmade clear, absent a valid prohibitory rule-the Respon-dent-had no rule at all-the discharge of an employee forengaging in solicitation on working time is unlawful,"unless the employer can establish that the solicitationinterfered with the employee's own work, or that of hisfellow employees,and that this.. .was the reasonforthedischarge." See,Daylin, Inc.,198 NLRB No. 40. On thecredited evidence in this record,bearing particularly inmind the freedom the Respondent normally allowedemployees to talk with each other while at work and otherfactual findingsmade in subsection 2 above, I do notbelieve it has been established thatWatson in hissolicitation activities interfered in any meaningfulway withhis own work, or that of other employees. I am persuaded,in any event, that work interference, even if found to haveoccurred,was not the actual reason for the discharge.To begin with, that was not the reason given for thedischarge.The only reason stated to Watson was thatBranson did not like his "attitude." And the written reasonplaced in Watson'spersonnel file and presented to theState agency also referred only toWatson's assertedimproper"attitude."Branson's response,quoted at lengthabove, when asked at the hearing what he had meant by hisreference toWatson's "attitude,"clearly reveals that hewas disturbed mainly by Watson's lack of appreciation forthe good wages and working conditions the Respondenthad established without a union. Watson's initiation ofunion organizational efforts was,of course,the most visiblemanifestation at that time of his dissatisfaction withexisting conditions and purpose to have them improved. Inthese circumstances,Branson's response comes through, itseems to me,virtually asa concession,albeit an unwittingone, that he actually had in mind Watson's leading role inpromoting union organization,and that it was this,and hisresentment of it, that largely shaped his determination thatWatson's "attitude"was such as to require his immediatedischarge.The abruptmanner in which Branson dischargedWatson, without prior warning and without so much asconsultingWatson's immediate supervisor, buttresses mybelief that it was resentment of Watson's leading unionrole, rather than any supposed work interference by him,that lay at the root of the discharge decision.As Branson'stestimony discloses,Respondent,as a matter of normalpolicy,was reluctant to discharge employees in whom ithad an "investment." The record leaves little doubt that.Watson was a competent and productive employee whomBranson recognized as such, as is evidenced by Branson'sapproval ofWatson'sMarch 1972 wage increase andagain, followingWatson's discharge, by his comments toSaul. In these circumstances,I think it most unlikely thatBranson, if he in truth believed thatWatson wasinterfering with warehouse operations and was motivatedby that consideration to take corrective action, wouldunder normal circumstances have resorted to the ultimatemeasure of discharge,without first cautioningWatsonabout his conduct or, at the very least, taking up the matterwith Watson's immediate supervisor.Among the totality of circumstances upon which I rely indrawing an inference of unlawful motivation, two othersmay be brieflymentioned:Supervisor Madison's warningtoWatson about 3 months before the discharge thatWatson would risk retaliatory action if he participated inunion organizational activities, and theRespondent's 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisregard for employee statutory rights evidenced by itsindependent 8(a)(1) violations to be considered below.On all the record, I conclude that the Respondent wasmotivated to dischargeWatson, not for the reasons itasserts,but because of Watson's leading part in theUnion's organizational efforts. Accordingly, I find that theRespondent violated Section 8(a)(1) and (3) by itsdischarge of Watson on June 26, 1972.C.The Respondent's Independent Violations ofSection 8(a)(1)As noted above, the complaint alleges that during themonth followingWatson's discharge, while the Union'srepresentation petition was pending before the Board, theRespondent engaged in a number of independent 8(a)(1)violations.One of them concerns a threat alleged to have been madeby Supervisor Harlan Madison on or about July 11, 1972,todischarge several employees because of their unionactivity.To support that allegation, the General Counselreliesupon employee Larry Saul's testimony to thefollowing effect: In the course of a conversation withMadison some time after Watson was discharged, Saulasked Madison if the Respondent was going to get rid ofanyone else.Madison replied, "They can't come out andaccuse anyone of being involved in a union . . . they canonly assume that this person or that person is involved .. .just as they assumed that Albie [Watson] was involved."Contrary to the position of the General Counsel, I findMadison's aforesaid statement to be too vague andequivocal to support the complaint's allegation of anunlawful threat. Accordingly, I recommend dismissal ofthat allegation.13The remaining independent 8(a)(1) allegations all con-cern conduct by Warehouse Manager Herlock. As to theseallegations the uncontradicted and credited testimony ofemployee Larry Saul shows the following:(a)On July 13 or 14, 1972, during the course of aconversation between the two, Herlock asked Saul whetherhe had heard that the Union had filed a representationpetition.After Saul said yes, Herlock went on to ask himhow he felt about the Union and whether he had eversigned a union card. Although Saul favored the Union andhad in fact signed a card, he told Herlock, untruthfully,that he had a neutral position with regard to the Union andthat he had not signed a card. Saul's testimony reflects thathe was concerned at that time about his own job becauseof what had happened to Watson.(b)About 2 weeks before the election, on a Saturday,there was a union meeting at Watson's home. Pamphletsannouncing the meeting had been distributed outside thewarehouse at the close of work the preceding day. On thefollowing Monday, Herlock approached Saul and said, "Iunderstand they had a meeting on Saturday." Saulprofessed to know nothing about the meeting, although hehad in fact attended it. Herlock told Saul, "I've beentalking to a few of the guys and I have a good idea whowas there." He then asked Saul whether Saul had attendedthemeeting. Saul became embarrassed because he feltfrom what Herlock had just told him that he had beencaught in a lie by his earlier disclaimer of knowledge of theunion meeting. He, nevertheless, stuck to his story and toldHerlock that he had not attended the meeting.In light of the Respondent's earlier discriminatorydischarge of Watson, I find that Herlock's interrogations ofSaul about how he felt about the Union, about whether hehad ever signed a union card, about whether he knewabout the Union, and about whether he had attended theunionmeeting,were coercive and violative of Section8(a)(1). See,N.L.R.B. v. Chautauqua Hardware Corp.,192F.2d 492, 494. Additionally, I find coercive and violative ofSection 8(a)(1) Herlock's statement to Saul implying thathe had means of knowing who was engaging in unionactivities.Even though that statement did not necessarilyimply surveillance of union activities, it was calculated, Ifind, to leave a coercive impression of the same kind.CONCLUSIONS OF LAW1.By discharging Louis R. Watson on June 26, 1972,because of his membership in, support of, and activities onbehalf of the Union, the Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.2.By its discharge of Watson; by coercively interrogat-ing employees concerning their membership in, attitudetoward, and activities on behalf of the Union; and byimplying that it had means of identifying employees whoparticipated in union activities, the Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYThe recommended Order will contairt the conventionalprovisions in cases involving findings of interference,restraint, coercion, and unlawful discharge, in violation ofSection 8(a)(1) and (3) of the Act. This will requireRespondent to cease and desist from the unfair laborpractices found, to offer reinstatement with backpay toLouis R. Watson, and to post a notice to that effect. Inaccordance with usual requirements, reinstatement shall betoWatson's former or substantially equivalent position,without prejudice to his seniority and other rights orprivileges.Watson shall be made whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him by payment to him a sum of money equalto that which he normally would have earned from the dateof the initial discrimination against him (June 26, 1972), tothe date of the offer of reinstatement, less net earnings, ifany, during such period, to be computed in the mannerprescribed inF.W.Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the nature of the13 1 make no unfair labor practice finding based on Madison'swarningthe complaint as an unfair labor practice and there is insufficient basis fortoWatson in March 1972 that he would risk discharge if he engaged inconcluding that the Respondent nevertheless understood it to be present inunfair labor practices, but only because this was not specifically alleged inthe case as a separate unfair labor practice issue VOLKSWAGEN SOUTH ATLANTIC493unfair labor practices in which the Respondent hasengaged(seeN.L.R.B. v.EntwistleMfg. Co.,120 F.2d 532,536), that the Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteedemployees by Section7 of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 14ORDERThe Respondent, Volkswagen South Atlantic Distribu-tor, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activities in Drivers,Chauffeurs and Helpers Local No. 639, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, or in any otherlabor organization, by discriminating in regard to the hireand tenure of employment, or in any other manner inregard to any term or condition of employment, of any ofthe Respondent's employees, in order to discourage unionmembership or activities.(b) Coercively interrogating employees concerning theirunion membership, activities, or sympathies; creating theimpression among employees that it had ways or means ofidentifying employees who participate in union activities;or in any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.19 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Offer Louis R. Watson immediate and fullreinstate-ment to his former or substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay he mayhave suffered as a result of his discriminatory discharge, inthemanner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records,timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its warehouse in Lanham, Maryland, copies ofthe attached notice marked "Appendix." 15 Copies of thenotice,on forms provided by theRegionalDirector forRegion 5, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.is In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."